727 N.W.2d 582 (2006)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Detrick Antione WILLIAMS, Defendant-Appellant.
Docket No. 132537. COA No. 272888.
Supreme Court of Michigan.
December 1, 2006.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the October 13, 2006 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should now be reviewed by this Court.
MARILYN J. KELLY, J., would grant interlocutory leave to appeal to consider the constitutionality of requiring a filing fee from indigent defendants in criminal cases.